

116 HR 5408 : Ukraine Religious Freedom Support Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5408IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo oppose violations of religious freedom in Ukraine by Russia and armed groups commanded by Russia.1.Short titleThis Act may be cited as the Ukraine Religious Freedom Support Act.2.FindingsCongress makes the following findings:(1)Russia invaded the Crimea region of Ukraine in February 2014, continues to occupy and control that region, and has exercised control over part of the Donbas region of eastern Ukraine since April 2014 through non-state armed groups and illegal entities it has established, instigated, commanded, and supported, including with military and intelligence personnel on the ground from Russia.(2)International humanitarian law, including the Geneva Conventions, to which Russia is a signatory, requires Russia to respect and protect the religious freedom of the inhabitants of the territory it occupies or controls, including through organized non-state armed groups and illegal entities it commands and supports, and holds Russia responsible for violations of religious freedom in this territory.(3)According to the Department of State’s International Religious Freedom Reports, and other reporting, violations of religious freedom in the Crimea region of Ukraine since Russia invaded and occupied the territory have included abduction, detention and imprisonment, torture, forced psychiatric hospitalizations, fines, restrictions on missionary activities, confiscations of property, including churches and meeting halls, expulsions and obstructions to reentry, denying registration of religious groups, vandalism, fines, and banning peaceful religious groups, and targeted groups have included Muslim Crimean Tatars, the Orthodox Church of Ukraine, formerly the Ukrainian Orthodox Church of the Kyivan Patriarchate, the Ukrainian Greek Catholic Church, Protestant Christians, and Jehovah’s Witnesses.(4)According to the Department of State’s International Religious Freedom Reports, violations of religious freedom in the part of the Donbas region of Ukraine controlled by armed groups commanded by Russia have included detention and imprisonment, torture, confiscation of property, including churches and meeting halls, physical assaults and threats of violence, vandalism, fines, restrictions on missionary activities, religious services, ceremonies, gatherings, and literature, and banning of peaceful religious groups, and targeted groups have included the Orthodox Church of Ukraine, formerly the Ukrainian Orthodox Church-Kyiv Patriarchate, the Ukrainian Greek Catholic Church, Protestant Christians, and Jehovah’s Witnesses.(5)The International Religious Freedom Act of 1998, as amended by the Frank R. Wolf International Religious Freedom Act, requires the President to—(A)designate a foreign country as a country of particular concern for religious freedom when its government has engaged in or tolerated particularly severe violations of religious freedom in that country over the previous 12 months;(B)take one or more of the actions described in paragraphs (9) through (15) of section 405(a) of the International Religious Freedom Act of 1998 (22 U.S.C. 6445(a)), or commensurate actions in substitution, not later than 90 days, or 180 days in case of a delay under paragraph (3), after the date of the designation of a country as a country of particular concern for religious freedom; and(C)designate a foreign country on a Special Watch List when its government has engaged in or tolerated severe violations of religious freedom in that country over the previous 12 months.(6)On December 18, 2019, the Secretary of State re-designated Russia for the Special Watch List.(7)The National Security Strategy of the United States issued in 2017, 2015, 2006, 2002, 2000, 1999, 1998, and 1997, committed the United States to promoting international religious freedom to advance the security, economic, and other national interests of the United States.3.Statement of policyIt is the policy of the United States to consider any alien who, while serving as an official of the Government of Russia, was responsible for or directly carried out particularly severe violations of religious freedom in the sovereign territory of Ukraine that Russia illegally occupies or controls, including through non-state armed groups and illegal entities it commands and supports, to have committed particularly severe violations of religious freedom for purposes of applying section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G)) with respect to any such alien.4.Designation of Russia as a country of particular concern for religious freedomFor purposes of making a determination of whether to designate Russia as a country of particular concern for religious freedom under section 402 of the International Religious Freedom Act of 1998 (22 U.S.C. 6442), the President shall consider any particularly severe violation of religious freedom in the territory of Ukraine that Russia occupies or controls, including controls through non-state armed groups and illegal entities it commands and supports, during the period of time that is the basis for the determination and designation, to be a particularly severe violation of religious freedom that the Government of Russia has engaged in or tolerated.5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives November 18, 2020.Cheryl L. Johnson,Clerk